Citation Nr: 1242281	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  12-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disability other than anxiety disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from September 1944 to May 1946, from June 1946 to July 1947 and from October 1950 to December 1950, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disability other than anxiety disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's anxiety disorder had its onset in service.


CONCLUSION OF LAW

Anxiety disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for anxiety disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The record shows that the Veteran participated in combat because the Chief of Naval Operations awarded him a Combat Action Ribbon.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2012), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service treatment records show that on an October 1950 medical history report the Veteran indicated having never had nervous trouble of any sort.

VA mental health treatment records from April 2011 indicate that the Veteran was referred for anxiety secondary to coronary artery disease and concerns about sexual behavior.  The Veteran reported irritation with traffic and that being around large groups of people irritated him because of noise.  This had been the case for as long as he could remember.

The Veteran's depressive symptoms were depressed mood, excessive guilt, feeling overly emotional, and irritability.  He had some trouble falling asleep, denied suicidal ideation, and had some guilt related to divorces.  Manic symptoms, psychotic symptoms and cognitive symptoms were denied.  Anxiety symptoms were excessive anxiety and worry, irritability, and sleep disturbance.  He had occasional nightmares related to Japanese aerial attacks.   The Veteran reported that in the past he once saw a mental health provider for nervousness but did not follow up and was not started on any medication.

On examination the Veteran was cooperative and polite.  Psychomotor activity was unremarkable and speech was of an unremarkable rate, tone, and volume.  Rhythm was fluent.  Affect was anxious, stable and appropriate, and mood was stable and mildly anxious.  Thought process was goal directed and the Veteran had no delusions, hallucinations or illusions.  The Veteran was diagnosed with adjustment disorder and anxiety, NOS with features of PTSD related to a train accident from 1984.

At May 2011 VA mental health treatment the Veteran said that he and his wife had spoken about his frustrations regarding her inability to talk to him about his war experiences.  The Veteran discussed anxiety about the affect sexual activity would have on his heart.

The Veteran had a VA examination in October 2011 at which he denied problems getting along with his fellow servicemen during active service.  He had been married four times, and he said that the first two ended in divorce because his wives could not understand that he was a war veteran with the mannerisms thereof.  He currently had been married for a year and he said that their relationship had conflicts.  His wife told him that he jumped up in bed during the night and talked in his sleep.  The Veteran had six children whom he got along with, and he said that he had friends and spent his free time playing cards.  He was a cook/steward in the Navy, which he said was the only job he was allowed to do as an African American.  The Veteran was trained on the steward mate gun crew and was a gun captain but never fired in combat.  He denied mental health problems prior to the military or seeking mental health treatment during military service.  It was noted that at July 2004 VA treatment the Veteran complained of having nightmares about being in tragic situations and military stress.  He constantly felt like he was going to wake up and be shot at or like he was on the ship while it was being bombarded.  The Veteran had been in a fleet of ships that were invading Guam, and he would frequently hear gunfire and feel the effects of exploding bombs.  At that time the Veteran was diagnosed with anxiety disorder, NOS and rule out PTSD.

The examiner felt that the Veteran had some mild anxiety that was related to his time in the Navy.  The Veteran said that he was more bothered by the dreams of his Navy experiences than by the post-service train accident.  The examiner diagnosed the Veteran with anxiety disorder, NOS related to the train accident.  While the anxiety was primarily from the train accident and health problems, the examiner noted that the Veteran had some anxiety related to his military experiences that were manifested by his dreams and led to conflict with his wife.  Therefore, the examiner felt it was less likely as not that the anxiety symptoms were due to military service. 

At November 2011 treatment the Veteran said that he had been having a difficult time the previous month but that things had gotten better between him and his wife.  He said that his sleep had improved since his intake appointment but that he continued to have occasional dreams about being on the ship during wartime.  On the mental status examination his mood was fair and affect mood was congruent.  Speech was unremarkable and there was no evidence of psychosis or suicidal or homicidal ideation, intent or plan.  Insight and judgment were fair.  The diagnosis was partner related relational stress, anxiety, NOS, features of PTSD related to the train accident.  

The Veteran wrote on his February 2012 appeal to the Board that during service he heard the howling of men in shark infested water after their ship had sunk and that knowing that his ship would be under attack caused anxiety.  He continued to dream of his experiences from military service and would wake up sweating and be unable to get back to sleep.

The Veteran is competent to provide reports of his continued psychiatric symptoms.  The Board finds the Veteran's reports to be credible.  See Layno v. Brown, 6 Vet. App. at 470.  Furthermore, the Veteran's lay statements describing his psychiatric symptoms supported the diagnosis of anxiety disorder by medical professionals.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

Probative value cannot be given to the VA examiner's opinion that it was less likely as not that the Veteran's anxiety symptoms were due to military service because this conclusion is not consistent with the examiner's own rationale.  While the examiner indicated that post-service events were a source of anxiety, he also wrote that the Veteran had some anxiety related to his military experiences that were manifested by his dreams and led to conflict with his wife.  Therefore, the examiner did in fact indicate that there is a causal relationship between the Veteran's military service and his current anxiety disorder.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  The contribution of events from after service to the anxiety disorder does not nullify that the Veteran's military service has also contributed to it.

In weighing the evidence overall, the Board finds that it is at least in equipoise as to whether the Veteran's diagnosed anxiety disorder is related to service.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for anxiety disorder is granted.


REMAND

The Veteran's reported stressor from military service include being aboard a ship that a typhoon blew 90 miles off course, hearing about the sinking of the USS Indianapolis, which was not discovered for four days, being in invasion fleets, hearing the howls of men who were in the water after their ship was sunk, and hearing explosions while at sea.

Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The October 2011  VA examiner found that the Veteran did not meet the diagnostic criteria of PTSD under the DSM-IV because the criterion of an experience in which there was the threat of actual death or serious injury and a response of fear, helplessness, or horror was not met based on military service.  As discussed above, the record shows that the Veteran was in combat.  Therefore, the traumatic incidents that the Veteran described from service must be presumed to have occurred.  See § 1154(b); 38 C.F.R. § 3.304(d).  Therefore, the Veteran must be scheduled for a new examination for PTSD because he was in combat and reported stressors based on this experience.  

The Court has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the examiner should also offer an opinion as to the relationship between other diagnosed acquired psychiatric disabilities and active service, besides anxiety disorder, for which service connection is being granted herein.

The October 2011 VA examination report discusses July 2004 VA treatment records.  However, those treatment records have not been associated with the claims file.  The duty to assist requires that the Veteran's VA treatment records be obtained since they may be helpful in deciding the claim, unless it is reasonably certain and documented that such records do not exist or that further efforts to obtain such records would be futile.  38 U.S.C.A. § 5103A(b)(3).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Physically or electronically associate all pertinent, outstanding records with the claims folder, including the Veteran's VA treatment records from November 2004.  All attempts to obtain the records should be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder besides anxiety disorder, to include PTSD.  The claims file, the in-service stressors, and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, the noted in-service stressors, and the examination results, the examiner is requested to determine whether the Veteran has an acquired psychiatric disorder, to include PTSD.  A diagnosis of PTSD must be ruled in or excluded in light of the Veteran's combat service.

If any acquired psychiatric disorder besides anxiety disorder, to include PTSD, is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any such disability is related to or had its onset in service or was caused or aggravated by the Veteran's service-connected anxiety disorder.

A complete rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Then readjudicate the appeal. If the benefit sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


